Case 1:18-cv-10767-.]l\/|F Document 2 Filed 11/17/18 Page 1 of 2
JS 449/SDNY ClVlL COVER SHEET
REV. 06/01/17
The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of courl. This form, approved by the Judiclal Conference of the
United States in September1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet

PLA|NT|FFS DEFENDANTS

DlNO ANTOL|N| CHR|STOPHER & SEVENTH REALTY LLC, PATR|CK DALEY and 15
ACRES INC.

ATTORNEYS (FlRl\/| NAME, ADDRESS, AND TELEPHONE NUMBER ATTORNEYS (|F KNOWN)

Finkelstein Law Group, PLLC
338 Jericho Turnpike
Syosset, New York 11791 (718) 261-4900

CAUSE OF ACTlON (C|TE THE U.S. ClVlL STATUTE UNDER WH|CH YOU ARE FIL|NG AND WR|TE A BR|EF STATEMENT OF CAUSB
(DO NOT ClTE JUR|SD|CT|ONAL STATUTES UNLESS DIVERS|TY)

28 U.S.C. sections 1331& 2201 & through ADA, 42 U.S.C. sec.12181 et seq., Defendants violations Title lll ADA

Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously iled in SDNY at any time? No -Yes|:|

|f yes, Was this case Vol.|:] lnvol. |:| Dismissed. No ]:| Yes |:] lf yes, give date & Case No.

 

ls THis AN lNTERNATioNAL ARB|TRA'rioN cAsE? No Yes []
(PLACE AN [x] lN ONE BOX ONLY) NATU RE OF SU|T
ToRTs AcTioNs uNDER sTATuTEs
coNTRAcT PERsoNAL iN.iuRY PERsoNAi_ iNJuRY FoRi=EiTuRE/PENALTY BANKRuPTcY oTHER sTATuTEs
1 1367 HEALTHCARE/
1 1 110 iNsuRANcE 1 1310 AiRPLANE PHARNIACEUT|CAL PERSONAL 1 1625 DRUG RE|_ATED 1 1422 APPEAL f 1375 FA'“SE C'“A'MS
1 1120 iviARiNE 1 1315 AiRPLANE PRoDuoT INJURY/PRODUCT LiABlLlTY SE,ZURE OF PROPERTY 28 usc 158 [ 1376 QU‘ TAM
1 1 130 iviiLi_ER AcT LiABii_irY 1 1 365 PERSONAL iNJuRY 21 USC 881 1 1423 WiTHDRAWAL 1 1400 sTA'rE
1 1 140 NEGOTiABLE 1 1 320 AssAuLT, i_ieEL & PRODUCT LlABii_iTY 1 1 690 OTHER 25 usc 157 REAPPORTioNMENT
iNsrRui\/iENT si_ANDER 1 1366 AsEEsros PERsoNAL 1 1410 ANTiTRUsT
1 1 150 REcovERY oF 1 1530 FEDERAL iNJuRY PRooucT 1 1430 BANKs & BANKiNe
ovERPAYMENT a EMPLoYERs' LiABii_iTY PRoPERTY RiGHTs 1 1 450 coiviMERCE
ENFORCEMENT i_iABiuTY 1 1460 oEPoRTATioN
oF JuDeMENT 1 1340 MAR|NE PERsoNAL pRoPERTY 1 1820 coPYRieHTs 1 1470 RACKETEER iNFLu-
1 1151 rviEDioARE ACT 1 1345 MAR|NE PRoDuCT 1 1830 PATENT ENCED 8 coRRuPT
1 1 152 REcovERY oF i_iABiLiTY 1 1370 oTHER FRAuo _ oReANizATioi\i ACT
DEFAui_TEo 1 1350 MoToR vEHicLE 1 1371 TRUTH iN LENoiNG [ 1835 PATENT ABBREV'ATED NEW DRUG APPL‘CAT'ON (Rlco)
sTuDENT i_oANS 1 1355 ivioToR vEHicLE 1 1840 TRADEMARK 1 1430 coNsui\/iER CRED|T
1EXCL vETERANs) PRoouCT i_iAeii_iTY sociAi_ sEcuRn'Y 1 1 490 cABi_E/sATELi_lTE Tv
1 1 153 REcovERY oF 1 1360 oTHER PERsoNAi_
ovERPAYi\/iENT iNJuRY 1 1380 oTHER PERsoNAi_ LABoR 1 1861 HiA(13951‘r) 1 1850 sEcuRiTiEs/
oi= vETERAN's 1 1 362 PERSONAL iNJuRY ~ PRoPERTY DAMAGE 1 1862 BLACK LUNG (923) coiviivioDiTiEs/
BENEF1TS MED MALPRAcTiCE 1 1835 PRoPERTY DAMAGE 1 1710 FAiR LAEoR 1 1863 DlvvC/Dinv (405(01) E><<:HANGE
1 1 160 sTooKHoLDERS PRoDucT LiABlLiTY sTANDARps Acr 1 1864 Ssio TiTLE )<vi
sons 1 1720 LABoR/MGMT 1 1865 Rsi (405(91)
1 1 190 oTHER PRisoNER PETmoNs RELATIONS 1 1890 oTi-iER sTATuToRY
CONTRACT 1 1463 A|_\EN DETAiNEE [ ]740 RAlLWAY LABOR ACT ACT|ONS
1 1 195 coNTRAoT 1 1510 MoTioNs To 1 1 751 FAM"_Y MED|CA,_ FEDERAL TAx suiTs 1 1391 AeRicui_TuRAi_ ACTS
PRODUCT Ac'rioNs uNDER sTATuTEs vACATE sENTENcE LEAVE ACT 1FMLA)
i_iABiLiTY 23 usc 2255 1 1870 TAxEs 1u.s. Piamnrr or
1 1 196 FRANCHlsE civiL RiGHTs 1 1530 HABEAS coRPus 1 1790 oTi-iER LABOR Defendam) 1 1393 ENV|RONMENTAL
1 1535 DEATH PENALTY i_iTieArioN 1 1871 iRs-THiRo PARTY iviATrERs
1 1540 MANDAii/ius a oTi~iER 1 1791 EiviPi_ RET iNc 26 usc 7609 1 1395 FREEooi\/i oF
[ 1440 31;':1_5§1;3$:;?'6“$ SEcuRiTY ACT (ER|SA) iNFoRMATloN ACT
REAL PRoPERTY [ 1441 VOT[NG |MM|GRAT|ON 1 1 896 ARBiTRATioN
1 1210 LAND 1 1442 EMPLOYMENT PRisoNER civii_ RIGHTS { ]P;g§€lEDD'\/'L§:'§;';;/T:§/|EW OR
coNDEii/iNATioN l 1443 HOUSFNG/ 1 1452 NATuRALizATioN PP OF A ENCY DEC1S ON
1 1220 FoRECi_osuRE AocoiviivioDArioNs 1 1550 civii_ RiGHTs APPL|CATioN A EA'- G '
1 1230 RENT LEAsE & l 1445 AMER|CANS VV|TH 1 1555 PRisoN coNoiTioN 1 1465 OTHER iMMieRATioN 1 1950 CONST|TUT|ONA,_|TY OF
EJECTMENT DlSABILlTlES - 1 1560 Civii_ DETAiNEE AcTioNs STATE STATUTES
1 1240 ToRTs To LAND EMPLOYMENT CoNoiTioNs oF coNFiNEMENT
[ 1245 TORT pRODUCT bd 446 AMER|CANS VV\TH
1_1AB1L1TY DlSABlLlTlES -OTHER
1 1290 ALL oTHER 1 1448 EDUCAT|ON
REAL PROPERTY

Check if demanded in comp/aint:
DO YOU CLAll\/l THlS CASE lS RELATED TO A ClVlL CASE NOW PEND|NG |N S.D.N.Y.

 

 

 

 

CHECK 1F '1'1-11313 AC|_ASS ACT|ON AS DEF|NED BY LOCAL RULE FOR DlV|SlON OF BUS|NESS 13?
UNDER F.R.C.P. 23 lF SO, ST/-\TE:
DEMAND $ OTHER JUDGE DOCKET NU|\/IBER

 

Check YES only if demanded in complaint
JURY DEMANDZ YES ENO NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form lH-32).

Case 1:18-cv-10767-.]l\/|F Document 2 Filed 11/17/18 Page 2 of 2

(PLACE AN X /N ONE BOX ONLY) oR|G|N
1 Origina| 1:1 2 Removed from |:] 3 Remanded 1:| 4 Reinstated or 1:1 5 Transfe"ed from 1:1 6 l\L/'ltl_ilti<¥strict |:| 7 jp:e:|f;onl;)istrict
PFOC€€dinQ State Court from Reopened (Specify Distrim) 1196 lOn u g_ o
Appe||ate (Transferred) l\/|agistrate Judge

l:l a_ all parties represented Court
1:1 8 Multidistrict Litigation (Direct File)
1:1 b_ At least one party

is pro se.
(PLACE AN X /N ONE BOX ONLY) BAS|S OF JUR|SD|CTlON lF DlvERs/TY, lNchATE
1:1 1 u.s. PLA|NT|FF |:]2 u.s. DEFENDANT 3 FEDERAL QuEsTioN 1:14 oivERsiTY CITIZENSHIP BELoW.

(U.S. NOT A PARTY)

ClTlZENSHlP OF PR|NC|PAL PART|ES (FOR DlVERSlTY CASES ONLY)

(Place an [X] in one box for Plaintif'f and one box for Detendant)

PTF DEF PTF DEF PTF oEi=

ciTizEN oF THIS sTATE 1 11 1 1 1 oiTizEN oR sue.iEcT oF A 1 131 13 iNooRPoRATED and PRiNCiPAL PLACE 1 15 1 15
FoREiGN CouNTRY oF Business iN ANOTHER STATE

CiTizEN oF ANoTHER sTATE 1 12 1 12 iNCoRPoRATED or PRiNciPAL PLACE 1 141 14 FoREiGN NATioN 1 16 1 16

OF BUS|NESS lN TH|S STATE

PLA|NTIFF(S) ADDRESS(ES) AND COUNTY(IES)

DEFENDANT(s) ADDREss(Es) AND oouNTY(iEs)

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTAT|ON lS HEREBY MADE THAT, AT TH|S Tl|VlE, | HAVE BEEN UNABLE, WlTH REASONABLE DlL|GENCE, TO ASCERTA|N
THE RES|DENCE ADDRESSES OF THE FOLLOW\NG DEFENDANTS:

COURTHOUSE ASS|GNMENT
l hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

 

Check one: TH|S ACT ` , l 1:1 WHITE PLA|NS MANHATTAN
DATE 11_17_18 ADMITTED TO PRACT|CE iN THls DlsTRiCT
[ 1 NO
1>q YEs (DATE ADM|TTED ivio. 11 Yr. 1991 )
RECElPT # Attorney Bar Code #
l\/lagistrate Judge is to be designated by the Clerk of the Court.
l\/lagistrate Judge is so Designated.

 

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UN|TED STATES D|STRICT COURT (NEW YORK SOUTHERN)

